CERTIFICATE OF ADOPTION OF RESOLUTION DESIGNATING AND PRESCRIBING RIGHTS, PREFERENCES AND LIMITATIONS OF SERIES A NONCUMULATIVE CONVERTIBLE PERPETUAL PREFERRED STOCK OF COMMUNITY CENTRAL BANK CORPORATION The undersigned Company executes the following certificate pursuant to the provisions of Section 302, Act 284, Public Acts of 1972, as amended: A.The present name of the Company is Community Central Bank Corporation (the “Company”). B.The identification number assigned by the Bureau is: 389 838. C.The following is a true and correct copy of a resolution designating and prescribing the relative rights, preferences and limitations of the Company’s Series A Noncumulative Convertible Perpetual Preferred Stock, which was duly adopted by the Company’s Board of Directors (“Board of Directors”) on December 16, RESOLVED, that pursuant to the authority vested in the Board of Directors of this Company in accordance with the provisions of its Articles of Incorporation, a series of preferred stock of the Company be and hereby is created and the designation, amount, qualifications, limitations and other rights and restrictions of the shares of such series are as follows: DESIGNATION OF SERIES A NONCUMULATIVE CONVERTIBLE PERPETUAL PREFERRED STOCK 1.Designation; Ranking. (a)The designation of the series of preferred stock shall be Series A Noncumulative Convertible Perpetual Preferred Stock (the “Series A Preferred Stock”). Each share of Series A Preferred Stock shall be identical in all respects to every other share of Series A Preferred Stock. (b)The Series A Preferred Stock shall rank, with respect to dividend rights and rights upon the liquidation, dissolution or winding up of the Company: (i)senior to the Common Stock and any other class or series of the Company’s capital stock that the Company may issue in the future the terms of which do not expressly provide that it ranks on a parity with, or senior to, the Series A Preferred Stock (“Junior Stock”); (ii)equally with any class or series of the Company’s capital stock that the Company may issue in the future the terms of which expressly provide that such class or series shall rank on a parity with the Series A Preferred Stock (“Parity Stock”); 1 (iii)junior to any class or series of the Company’s capital stock that the Company may issue in the future the terms of which expressly provide that such class or series shall rank senior to the Series A Preferred Stock (“Senior Stock”); and (iv)junior to all of the Company’s existing and future indebtedness and other liabilities, including, without limitation, all existing and future issuances of trust preferred securities. In addition, the Series A Preferred Stock, with respect to dividend rights and rights upon the liquidation, dissolution or winding up of the Company will be structurally subordinated to existing and future indebtedness of the Company’s subsidiaries. 2.Number of Shares. The number of authorized shares of Series A Preferred Stock shall be 7,000. The Company shall have the authority to issue fractional shares of Series A Preferred Stock. 3.Definitions. As used herein with respect to the Series A Preferred Stock: “Board of Directors” has the meaning set forth in the recitals above. “Business Day” means any weekday that is not a legal holiday in New York, New York or Chicago, Illinois and is not a day on which banking institutions in New York, New York or Chicago, Illinois are authorized or required by law or regulation to be closed. “Closing Price” of the Common Stock on any date of determination means the closing sale price or, if no closing sale price is reported, the last reported sale price at 4:00 p.m., New York City time, of the shares of the Common Stock on the Nasdaq Global Market on such date. If the Common Stock is not traded on the Nasdaq Global Market on any date of determination, the Closing Price of the Common Stock on such date of determination means the closing sale price as reported in the composite transactions for the principal U.S. national or regional securities exchange on which the Common Stock is so listed, or, if no closing sale price is reported, the last reported sale price on the principal U.S. national or regional securities exchange on which the Common Stock is so listed at 4:00 p.m., New York City time, or if the Common Stock is not so listed on a U.S. national or regional securities exchange, but is quoted on the OTC Bulletin
